PER CURIAM.
Appellant challenged his robbery conviction on three grounds, one of which this Court found warranted a new trial. Raydo v. State, 696 So.2d 1225 (Fla. 1st DCA 1997). The supreme court quashed that opinion in part, approved it in part and reversed the’decision to grant a new trial, *1038State v. Raydo, 713 So.2d 996 (Fla.1998), but did not address the other issues appellant had initially raised. Having found no merit in appellant’s other claims, we hereby affirm the judgment and sentence below.
MINER, ALLEN and WOLF, JJ., concur.